                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



JAMES YARBER,

       Plaintiff,

v.                                                                     Case No. 19-10392

M.J. ELECTRIC, LLC,                                                   HON. AVERN COHN

     Defendant.
___________________________/

                         MEMORANDUM AND ORDER
              GRANTING DEFENDANT’S MOTION TO DISMISS (Doc. 10)1

                                      I. Introduction

       This is a tort case. Plaintiff James Yarber (Yarber) is suing Defendant M.J.

Electric, LLC (M.J.) for injuries suffered as a result of an automobile accident in Indiana.

Although the complaint does not plead a particular cause of action, it appears that

Yarber is suing under the Michigan Ownership Liability Statute, M.C.L. § 257.401 which

imposes liability for "negligent operation of a motor vehicle."

       Before the Court is M.J.'s motion to dismiss on the grounds that Indiana law

applies and under Indiana law, Yarber's claim is precluded. For the reasons that follow,

the motion will be granted because Indiana law applies and Yarber's exclusive remedy

against M.J. is Indiana worker's compensation benefits. As such, the complaint based

on Michigan law fails to state a claim upon which relief can be granted.




       1
        Although originally scheduled for hearing, upon review of the parties’ papers, the
Court deems this matter appropriate for decision without oral argument. See Fed. R.
Civ. P. 78(b); E.D. Mich. LR 7.1(f)(2).
                                       II. Background

       Yarber is a resident of Mississippi and is employed by M.J. M.J. is incorporated

in Delaware and does business in Michigan. On December 21, 2017, Yarber was

injured was walking in a parking lot in Indiana by a vehicle owned by M.J. and driven by

another M.J. employee. The vehicle was registered in Michigan. Yarber suffered

injuries as a result and received worker's compensation benefits under M.J.'s Indiana

worker's compensation law. By April of 2018, Yarber had reached maximum medical

improvement and was able to return to work full time. Yarber then sued M.J. in

Michigan seeking damages for his injuries.

                                     III. Legal Standard

       In assessing a Rule 12(b)(6) motion, the district court must construe the

complaint in the light most favorable to the plaintiff and accept all well-pleaded factual

allegations as true. Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512 (6th Cir. 2001).

The defendant bears the burden of demonstrating that the plaintiff has failed to state a

claim upon which relief can be granted. Crugher v. Prelesnik, 761 F.3d 610, 614 (6th

Cir. 2014). To withstand a Rule 12(b)(6) motion, "a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face."

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (internal

quotation marks omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 167 L.Ed.2d 929 (2007)). "A claim has facial plausibility when the [party]

pleads factual content that allows the court to draw the reasonable inference that the

[opposing party] is liable for the misconduct alleged." Iqbal, 129 S. Ct. at 1949 (citing

Twombly, 550 U.S. 555-56). However, "[t]hreadbare recitals of all the elements of a


                                               2
cause of action, supported by mere conclusory statements, do not suffice." Iqbal, 556

U.S. 662, 678 (2009).

       "In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), th[e] Court

may only consider 'the facts alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the pleadings, and matters of which the [Court] may take

judicial notice.'" Murray v. Geithner, 624 F. Supp. 2d 667, 671 (E.D. Mich. 2009) (citing

2 James Wm. Moore et al., Moore's Federal Practice 12.342 (3d ed. 2000).

                                       IV. Analysis

                                1. Choice-of-Law Analysis

       Given the place of the incident, a threshold, and dispositive, issue is what law

applies. Yarber says that Michigan, rather than Indiana law, applies because: (1) the

Court sits in Michigan, (2) Yarber's claim is based upon a Michigan statute, and (3) the

vehicle that struck Yarber carried a Michigan license plate. M.J. says that under a

Michigan choice-of-law analysis, Indiana law applies.

       "A federal court sitting in diversity faced with a choice-of-law issue applies the

choice-of-law rules of the forum state." Atlas Techs., LLC v. Levine, 268 F. Supp. 3d

950, 961 (E.D. Mich. 2017), citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,

496, 61 S. Ct. 1020, 85 L.Ed. 1477 (1941). "Michigan courts . . . use another state's law

where the other state has a significant interest and Michigan has only a minimal interest

in the matter." Id. (citation and quotation marks omitted).

       To determine whether there is a rational reason for displacement, Michigan

courts apply a two-step analysis:

       First, we must determine if any foreign state has an interest in having its law
       applied. If no state has such an interest, the presumption that Michigan law will

                                             3
       apply cannot be overcome. If a foreign state does have an interest in having its
       law applied, we must then determine if Michigan's interests mandate that
       Michigan law be applied, despite the foreign interests.

Id. (citation omitted). A choice-of-law analysis "requires consideration whether the

foreign law sought to be applied will benefit the interests it was designed to protect."

Mahne v. Ford Motor Co., 900 F.2d 83, 88 (6th Cir. 1990).

       M.J. says that under a proper choice of law analysis, Indiana law applies. The

Court agrees. Here, a main purpose of Indiana's Worker's Compensation Act is that it

"benefits the business community in providing protection from large verdicts by

permitting the business community to more easily predict, quantify and plan for

anticipated costs from employee injuries." Evans v. Yankeetown Dock Corp., 491

N.E.2d 969, 971 (Ind. 1986). Permitting Yarber to proceed in this Court would destroy

that purpose.

       Analogous case law supports the Court’s conclusion. In Scott v. AMEC

Kamtech, Inc., 583 F. Supp.2d 912, 917 (E.D. Tenn. 2008), the plaintiff, a citizen of

Tennessee, was injured while working as a millwright for a Tennessee subcontractor on

a construction project in Texas. The plaintiff subsequently received worker's

compensation benefits under the Tennessee worker's compensation law. The court

held that under Tennessee choice-of-law rules, the Tennessee worker's compensation

statute, not the Texas statute, governed the case, and further, the general contractor

was protected by the exclusive remedy provision of Tennessee's worker's compensation

law. The court reasoned that applying the law of the state that has awarded worker's

compensation benefits addresses the choice-of-law factors by giving comity to the state

that has already exercised jurisdiction over the matter. The court explained that it also


                                             4
ensured certainty, uniformity, and predictability by applying entire statutory scheme to

injury, prevented inconsistency of applying Texas law in a case in which Texas would

respect Tennessee's exclusive remedy provision, precluded forum-shopping, and

advanced the public policy behind worker's compensation law.

       Additionally, in Farrell v. Ford Motor Co., 199 Mich. App. 81, 93 (1993), plaintiff, a

citizen of North Carolina, brought a products liability action in Michigan against Ford for

an allegedly defective automobile purchased and registered in North Carolina. Plaintiff

argued for Michigan law to apply. Application of North Carolina law would have barred

the plaintiff's claim due to a six-year statute of repose applicable to products liability

actions. The Michigan Court of Appeals found that North Carolina had "an obvious and

substantial interest in shielding Ford from open-ended products liability claims" because

"Ford unquestionably generates substantial commerce within the State of North

Carolina." Id. at 93. The court of appeals concluded that North Carolina had an interest

in encouraging manufacturers to do business in North Carolina, regardless of whether

they operated manufacturing plants within the state's borders. Id. The court of appeals

stated that Ford’s “substantial business dealings with the citizens of North Carolina

gives North Carolina a substantial interest in encouraging more commercial activity and

in affording defendant the protection provided by that state's statute of repose." Id. By

contrast, the court of appeals found that Michigan's interest in having its law applied

was minimal. "Michigan has little or no interest in this North Carolina accident involving

a North Carolina resident. Michigan has no interest in affording greater rights of tort

recovery to a North Carolina resident than those afforded by North Carolina." Id. at 94.

The court of appeals concluded that "Michigan is merely the forum state and situs of


                                               5
defendant's headquarters. Such minimal interests are insufficient to justify the

result-oriented forum shopping that has been attempted." Id. (footnote omitted).

       The only connection this case has to Michigan is that M.J. does business in

Michigan and the car that struck Yarber was registered in Michigan. In Mitchell ex rel.

Mitchell v. McNeilus Truck & Mfg., Inc., No. 304124, 2012 WL 5233630, at *7 (Mich. Ct.

App. Oct. 23, 2012) the Michigan Court of Appeals rejected such bases as insufficient,

stating that "Plaintiff has provided no authority for the proposition that ownership,

registration, licensure, and insurance in Michigan are sufficient to provide Michigan with

an interest in having its law apply that overbears the interest of the state where the

accident occurred and plaintiff resides.". In finding that Ohio law applied, the court in

Mitchell concluded that the "only contacts Michigan had with the accident were the

registration, licensing, plating, and garaging of the truck that was involved in an accident

in Ohio involving an Ohio resident and an allegedly defective product designed and

manufactured in Minnesota. Michigan's interest in having its own law apply to plaintiff's

product liability action is minimal, and Ohio's interest is strong." Id.

       Overall, Indiana has a greater interest in having its law applied to this case,

particularly where Yarber has already been awarded benefits under Indiana law.

Michigan has little, if any, interest in having its law applied to a Mississippi plaintiff for an

Indiana accident merely because Yarber chose Michigan as the forum. The principles

of certainty, uniformity, and predictability require that Indiana law apply in order to

preclude forum-shopping and advance the public policy behind its worker's

compensation law

                                        2. Indiana Law


                                               6
      Having determined that Indiana law applies, M.J. says that Yarber’s claim is

precluded based on Indiana's Worker's Compensation Act (IWCA). The Court agrees.

M.J. paid Yarber worker's compensation benefits for his injury as it was required:

      Every employer and every employee, except as stated in IC 23-3-2 through IC
      22-3-6, shall comply with the provisions of IC 22-3-2 through 22-3-6 respectively
      to pay and accept compensation for personal injury or death by accident arising
      out of and in the course of the employment, and shall be bound thereby.

Ind. Code § 22-3-2-2.

      Both Yarber and M.J. are bound by the IWCA:

      Every employer and employee under IC 22-3-2 through IC 22-3-6 shall be bound
      by the provisions of IC 23-3-2 through IC 22-3-6 whether injury by accident or
      death resulting from such injury occurs within the state or in some other state or
      in a foreign country.

Ind. Code § 22-3-2-20.

      The provisions of the IWCA are also incorporated into Yarber and M.J.'s contract

of employment. The Indiana "Legislature had the power to rest this plan on a

contractual basis, and to provide that every contract of service made by those who

come within the act shall be subject to the terms and provisions thereof, there can be no

doubt." Hagenback v. Leppert, 66 Ind. App. 261, 117 N.E. 531, 533 (1917), citing Ind.

Code §22-3-2-4(a) ("Every contract of service between any employer and employee

covered by IC 22-3-2 through 22-3-6, written or implied, . . . shall be presumed to have

been made subject to the provisions of IC 22-3-2 through IC 22-3-6. . ."). Ind. Code §

22-3-2-4(a). Therefore, Yarber is both statutorily and contractually subject to the IWCA.

See Stoner v. Howard Sober, Inc., 128 Ind. App. 371, 373, 149 N.E.2d 121, 123 (1958)

("It has been frequently declared that the rights and duties provided in the Workmen's

Compensation Act are contractual in nature and arise out of the voluntary acceptance of


                                            7
the terms thereof on the part of the employer and employee.").

       Moreover, and significantly, the benefits Yarber received were his exclusive

remedy against M.J.:

       The rights and remedies granted to an employee subject to IC 22-3-2 through IC
       22-3-6 on account of personal injury or death by accident shall exclude all other
       rights and remedies of such employee, the employee's personal representatives,
       dependents, or next of kin, at common law or otherwise, on account of such
       injury or death, except for remedies available under IC 5-2-6.1.

Ind. Code § 22-3-2-6. "The Indiana Workmen's Compensation Act provides a remedy

for 'personal injury or death by accident arising out of and in the course of

employment.'" House v. D.P.D., Inc., 519 N.E.2d 1274, 1275 (Ind. Ct. App. 1988), citing

IC 22-3-2-2. "[T]he Workmen's Compensation Act is the exclusive remedy for such

injury or death, except for compensation available to victims of violent crime." Id. If a

plaintiff's claim "falls within the provisions of [the] Act, his civil action is abrogated." Id.

       A claim falls under the Worker's Compensation Act if it is for:

       1.      a personal injury or death by accident;
       2.      arising out of employment; and
       3.      arising in the course of employment.

Id.

       Here, Yarber claims a personal injury, the injury arose out of his employment with

M.J. and occurred in the course of his employment with M.J. Accordingly, Yarber’s

exclusive remedy against M.J. is for benefits under the IWCA which he received. His

claim against M.J. therefore fails to state a viable claim.2


       2
        As M.J. points out, Michigan’s Workers Disability Compensation Act has a
similar exclusive remedy provision. M.C.L. § 418.131(1) provides as follows:

       The right to the recovery of benefits as provided in this act shall be the
       employee's exclusive remedy against the employer for a personal injury or

                                                8
                                     V. Conclusion

      For the reasons stated above, M.J.’s motion is GRANTED. This case is

DISMISSED.

      SO ORDERED.

                                                S/Avern Cohn
                                                AVERN COHN
                                                UNITED STATES DISTRICT JUDGE
Dated: 9/18/2019
      Detroit, Michigan




      occupational disease. The only exception to this exclusive remedy is an
      intentional tort. An intentional tort shall exist only when an employee is injured as
      a result of a deliberate act of the employer and the employer specifically intended
      an injury. An employer shall be deemed to have intended to injure if the employer
      had actual knowledge that an injury was certain to occur and willfully disregarded
      that knowledge. The issue of whether an act was an intentional tort shall be a
      question of law for the court. This subsection shall not enlarge or reduce rights
      under law.

Thus, even under Michigan law, Yarber would likewise be precluded from suing M.J. for
his injuries.

                                            9
